FILED

MAY 10 2019
IN THE UNITED STATES DISTRICT COURT etic Cour
FOR THE DISTRICT OF MONTANA Cle, US tontana
MISSOULA DIVISION Missoula
BILL LIETZKE, Cause No. CV 19-61-M-DLC
Plaintiff,

VS.

CITY OF BIRMINGHAM, et al.,

Defendants.

 

BILL LIETZKE,
Plaintiff,
vs.
GREYHOUND LINES, INC.,

Defendant.

 

BILL LIETZKE,
Plaintiff,

VS.

CITY OF MONTGOMERY, et al.,

Defendants.

 

 

ORDER

Cause No. CV 19-62-M-DLC

ORDER

Cause No. CV 19-63-M-DLC

ORDER
BILL LIETZKE, Cause No. CV 19-64-M-DLC
Plaintiff,
VS. ORDER

CITY OF MONTGOMERY, et al.,

 

Defendants.
BILL LIETZKE, Cause No. CV 19-65-M-DLC
Plaintiff,
vs. ORDER

CITY OF MONTGOMERY, et al.,

Defendants.

 

 

On April 19, 2019, the Court ordered Plaintiff Lietzke to show cause why he
should not be designated a vexatious litigant. He responded on May 6, 2019, but

did not provide a reason not to designate him a vexatious litigant.

Accordingly, IT IS ORDERED:

1. Lietzke is a vexatious litigant in this District.

2. The clerk shall open a miscellaneous civil file titled “In re Bill Lietzke.”
This Order shall be filed as the first document. The Order of April 19, 2019, shall
be attached.

3. Any document received from Lietzke shall be placed in the MCV file and
2
reviewed by a District Judge. The judge will decide only whether Lietzke may
proceed in the District of Montana. If he may, the clerk will open a new civil file.
If he may not, Lietzke’s submission will be disregarded, and no new action will
commence.

4. Lietzke’s complaints in these five civil actions are DISMISSED. The
clerk shall enter in each, by separate document, a judgment of dismissal.

5. Pursuant to Fed. R. App. P. 24(a)(4)(B), the Court CERTIFIES that any
appeal from dismissal of these five civil actions would not be taken in good faith.
This certification does not extend to the vexatious litigant designation.

DATED this | o” day of May, 201

Dana L. Christensen, Chief Judge
United States District Court
